Citation Nr: 1036196	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The appellant served in the U.S. Army Reserves on active duty for 
training from May 1966 to September 1966.  He also had an 
addition period of active duty for training from August 31, 1968 
to September 14, 1968, with additional inactive duty in the Army 
Reserves.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (RO).

In April 2007, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, the appellant appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2010, the Court issued an 
order that remanded the case to the Board for readjudication and 
issuance of a new decision.

The issue of entitlement to service connection for a back 
disorder is addressed in the remand portion of the decision below 
and is remanded the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's psychiatric disorder preexisted his entry to 
active duty for training.

2.  The evidence of record does not show that the appellant's 
preexisting psychiatric disorder increased in severity during 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 106, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim of service connection for a 
psychiatric disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2001 and October 2005 letters advised the appellant 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield 444 
F.3d at 1333-34 (holding that where notice was not provided prior 
to the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

With respect to the Dingess requirements, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, including the opportunity to present 
pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 
(Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate that 
the error did not affect the essential fairness of the 
adjudication).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant has continually asserted that a 
letter from his private psychiatrist, Dr. M., advising him 
against entering service, is absent from his claims file.  He has 
stated that this letter was provided both to the local draft 
board prior to his entry into active duty for training, as well 
as to his commanding officer.  The February 2010 Court decision 
found that the Board failed to adequately explain how the VA made 
reasonable efforts to obtain this evidence.  In this regard, the 
RO requested all service treatment records and the RO's June 2001 
letter specifically requested the appellant to provide the 
complete names, addresses, and dates of all VA and non-VA health 
care providers who treated him for psychiatric problems prior to 
and since his active duty for training from May to September 
1966, with a VA Form 21-4142 (Authorization and Consent to 
Release Information to the VA) for each health care provider.  In 
the October 2005 letter from the RO, the same request was made.  
The RO also requested that the appellant provide VA with any 
evidence or information in his possession pertaining to his 
claim.  However, to this date, the appellant has failed to 
provide contact information for this physician, provided an 
authorized release for these records, or otherwise identified a 
means by which the RO could obtain this letter.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "[t]he duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").

Furthermore, the Board finds that a VA examination is not 
required in this matter.  As will be discussed below, the medical 
evidence of record shows that the appellant's psychiatric 
disorder existed prior to his entry into service.  However, there 
is simply no evidence of record indicating that the appellant's 
preexisting psychiatric disorder was aggravated in any way as a 
result of his active duty for training.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the appellant or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The appellant should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection is also warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability pre-existed service and was aggravated thereby.  Id.

If a claimant with service after December 31, 1946 qualifies for 
status as a "veteran" with respect to a particular period of 
service, he is presumed to have been in sound condition when 
examined, accepted, and enrolled for that period of service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  This presumption can be rebutted only by 
clear and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  Id.

Similarly, if a claimant qualifies for status as a "veteran" with 
respect to a particular period of service, and it is shown that a 
pre-existing disability underwent an increase in severity during 
that service, the disability is presumed to have been aggravated 
by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009). This presumption can be rebutted only by clear and 
unmistakable evidence demonstrating that the increase was due to 
the natural progress of the condition.  38 C.F.R. § 3.306(b).

However, to establish status as a "veteran" based upon a period 
of active duty for training (ACDUTRA), the evidence must 
establish that the claimant was disabled from a disease or injury 
incurred or aggravated in line of duty during that period of 
ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.6(a) (2009); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

If the claimant does not qualify as a "veteran," the presumptions 
of soundness and aggravation are inapplicable.  Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§3.306(a).  Aggravation for purposes 
of entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service; rather, there must be permanent advancement of 
the underlying pathology.  Furthermore, temporary or intermittent 
flare-ups of a preexisting disease during service are not 
sufficient to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 
529, 536-7 (1996).

In the present case, the evidence of record shows that the 
appellant's military service includes two periods of ACDUTRA 
service from May to September 1966 and August to September 1968.  
However, the record shows that service connection has not 
heretofore been established for any disability due to disease or 
injury incurred in or aggravated by a period of ACDUTRA.  As a 
result, he does not qualify for status as a "veteran" and the 
aforementioned presumptions pertaining to soundness and 
aggravation are inapplicable to that service.  In order for him 
to prevail on his claim for service connection on the basis of 
ACDUTRA service, the evidence must be in equipoise or weigh in 
favor of a finding either that a psychiatric disorder was 
incurred in service, or that it pre-existed service and increased 
in severity during service beyond the natural progress of the 
condition.

Service treatment records reveal that the appellant underwent a 
pre-induction medical examination in December 1965.  On a report 
of medical history he reported depression or excessive worry.  
The examining physician noted that the appellant had "emotional 
immaturity" and "anxiety reaction-severe."

A statement from a private psychiatrist, Dr. M., in March 1966 
indicated that the appellant had been prescribed a regimen of 
Librium and Elavil for anxiety and depression.

On a report of medical examination for release from active duty 
for training in August 1966 a psychiatric abnormality was not 
found.  The appellant gave a positive history of depression or 
excessive worry and nervous trouble.

A September 1968 service department medical examination report 
was negative for any finding of a psychiatric abnormality.  The 
appellant reported frequent trouble sleeping, depression of 
excessive worry, and nervous trouble. 

A June 1973 private medical report shows that the appellant was 
seen at a mental health center for intense nervousness.  A 
history of anxiety since childhood was noted.

Private medical records show that the appellant was prescribed 
various medications for treatment of anxiety disorder in 1973 and 
1974.

Private medical reports show that the appellant was treated for 
chronic anxiety in January and February 1987.  A January 1987 
private treatment report stated that the appellant had anxiety 
and insomnia problems for many years nonspecifically related to 
environmental problems.

In an April 1997 private treatment report the appellant 
complained that "my nerves are shot."  The appellant described 
himself as being a nervous wreck throughout most of his life.  He 
reported that when he was young and became nervous, he would 
stutter.  The assessment was a long history of chronic nerve 
problems and negative self-image.  Records reflect that the 
appellant attended counseling on a regular basis from April 1987 
through April 1989 for treatment of: (1) fear of failure, (2) 
nervous eating, (3) poor self-image/ lack of confidence, and (4) 
guilt over not fighting in the (Vietnam) war.

A June 1994 private medical report shows that the appellant was 
discharged from a mental health clinic.  The Axis II diagnosis 
was dependent personality disorder.  There was no Axis I 
diagnosis.

Private treatment reports, dated from July 2004 through October 
2005, reflect that major depressive disorder or depression was 
consistently diagnosed for the Veteran.

After reviewing the evidence of record, the Board finds that this 
evidence demonstrates the presence of anxiety disorder prior to 
the appellant's entry into active duty for training.  At his 
December 1965 pre-induction examination, the appellant was found 
to have severe anxiety reaction and he self-reported depression 
and excessive worry.  Subsequent private medical records 
consistently show that he had anxiety problems since his 
childhood.  However, the evidence of record does not show that 
the appellant's preexisting psychiatric disorder was aggravated 
in service.  The service treatment records do not reflect that 
the appellant was ever treated for a psychiatric disorder in 
service, and the appellant did not identify or provide any 
evidence that he was treated for a psychiatric disorder by a 
private practitioner during service.  Additionally, the first 
treatment records for any psychiatric disorder are dated in June 
1973, almost 5 years subsequent to the end of the appellant's 
second period of ACDUTRA.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Ultimately, there is no evidence that the appellant's preexisting 
psychiatric disorder was aggravated in any way by his active duty 
for training.  Although the appellant asserted in an October 1999 
statement that there would be no treatment records for his 
psychiatric disorder, because psychiatric conditions were not 
treated in the 1960s unless they were severe enough to require 
hospitalization, he also stated that his private psychiatrist 
advised him against entering service in October 1965 because of 
his psychiatric condition.  While the appellant makes a general 
claim that his preexisting psychiatric disorder was aggravated in 
service, he failed to identify or provide any specific evidence 
of aggravation during any period of his active duty for training.  
Statements of the appellant, as a layperson, cannot be accepted 
to show aggravation of a preexisting disorder.  In this case, the 
Board finds as a matter of fact that the appellant's lay 
testimony is not competent to prove a matter requiring medical 
expertise, such as an opinion as to whether the appellant's 
preexisting psychiatric disorder increased in severity during his 
active duty for training beyond the natural progression of the 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Because there is no evidence that the appellant's preexisting 
psychiatric disorder was aggravated in service, the preponderance 
of the evidence is against his claim.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The appellant is seeking service connection for a back disorder.  
He alleges that he had initially injured his back while playing 
football in high school, prior to his first period of ACDUTRA 
service.  However, the appellant's claim of service connection 
centers on the issue of aggravation during his second period of 
ACDUTRA from August to September 1968.

The evidence of record shows that the appellant sustained a back 
injury in March or April 1968 when he fell off the back of a 
civilian truck while not on active or inactive duty for training.  
He has stated that his private treating physician instructed him 
not to engage in "summer camp," a two week training period from 
late August to mid-September 1968, on account that it might 
aggravate his existing back injury.  To that end, there is 
evidence in the record, both in the form of treatment records and 
in letters from the appellant's private physician, that the 
appellant was treated for dorsal and lumbar back pain, without 
leg radiation, in June and August 1968.

The Veteran claims that his back disorder was aggravated in the 
two week period of his ACDUTRA from August 31 to September 14, 
1968, during which time he had to sleep on the ground.  With 
regard to this contention, the Court found that the appellant 
submitted evidence in support of his aggravation claim, but the 
Board failed to consider the evidence favorable to the appellant.  
Specifically, the Court cited to a September 1968 service 
department medical examination report that reflected the 
appellant's complaints of an injury of the back, which 
temporarily disqualified him from Reserve service.  The Court 
also mentioned an October 1968 private treatment report, in which 
the appellant reported that he was worse and complained of 
numbness and pain in his entire right leg.

Under the circumstances, the Board notes that the appellant was 
afforded a VA examination in conjunction with this claim in 
November 1998.  However, the November 1998 VA examination 
provided is not adequate as it does not address the relationship 
between the appellant's preexisting back disorder to his active 
duty for training.  An adequate examination should address 
whether the appellant's preexisting back disorder increased in 
severity during his active duty for training from August to 
September 1968, beyond the natural progression of the condition.

Subsequent to the Board's April 2007 decision, the Court held in 
Barr v. Nicholson, 21 Vet. App. 303 (2007) that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  A remand is 
therefore required to afford the Veteran an adequate VA 
examination.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice to the appellant 
of the type of evidence necessary to 
establish a disability rating or effective 
date for the disability on appeal in 
compliance with the requirements contained 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO must request that the appellant 
identify all VA and non-VA medical 
providers who have treated him for a back 
disorder.  The RO must then obtain copies 
of the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the appellant and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The appellant and his representative must 
then be given an opportunity to respond.  

3.	The appellant must be afforded a VA 
examination to determine the etiology of 
any back disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  All 
tests or studies necessary to make this 
determination must be conducted.  Following 
a review of the pre-service, service, and 
post-service treatment records, the 
examiner must state whether any currently 
diagnosed back disorder pre-existed his 
active duty for training service.  If a 
disorder is found to have pre-existed 
military service, the examiner must state 
the evidence upon which this opinion was 
made.  The examiner must then state whether 
it was permanently aggravated beyond its 
natural progression by active duty for 
training.  Any opinion provided must 
include an explanation of the basis for the 
opinion.  The report must be typed.

4.	The RO must notify the appellant that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
appellant does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the appellant of any scheduled VA 
examination must be placed in the 
appellant's claims file.

5.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the RO must then re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the appellant until he receives further 
notice; however, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


